Citation Nr: 0920975	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD), claimed as depression.

2.  Entitlement to service connection for sinusitis, to 
include as due to exposure to an herbicide agent.

3.  Entitlement to service connection for bladder neck 
contracture and median lobe hypertrophy, to include as due to 
exposure to an herbicide agent.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for PTSD.




REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which in pertinent part, denied service 
connection for depression, bilateral hearing loss, tinnitus, 
sinusitis, and bladder neck contracture with median lobe 
hypertrophy.  The Veteran perfected an appeal of that rating 
determination to the Board.  In a December 2006 decision, the 
Board denied the claims.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated in January 2008, the Court 
granted a Joint Motion for Partial Remand, and remanded that 
part of the Board's decision that denied service connection 
for acquired psychiatric disorder, claimed as depression, 
sinusitis, bladder neck contracture with median lobe 
hypertrophy, bilateral defective hearing, and tinnitus, to 
the Board for action consistent with the motion.

Additional evidence has been associated with the claims file 
since the December 2006 Board decision.  The evidence is 
cumulative and redundant of evidence previously considered by 
the RO.  Therefore, the Board finds it unnecessary to solicit 
a waiver of the Veteran's right to have the new evidence 
initially reviewed by the RO or to remand the new evidence to 
the RO for an initial review.  38 C.F.R. § 20.1304(c) (2008).
The issues of entitlement to service connection for PTSD and 
sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record shows that an acquired psychiatric 
disorder other than PTSD, claimed as depression, did not 
manifest until many years after the Veteran's discharge from 
service, and there is no competent medical evidence that 
otherwise links any such disorder to the Veteran's military 
service.  

2.  The evidence of record shows that the Veteran's bladder 
neck contracture and median lobe hypertrophy did not manifest 
until many years after his discharge from service, and are 
not shown by competent medical evidence to be diseases 
associated with herbicide exposure or otherwise related to 
service.

3.  Bilateral hearing loss and tinnitus manifested many years 
after the Veteran's discharge from service; there is no 
credible evidence that the Veteran was exposed to acoustic 
trauma in service, and no competent medical evidence that 
shows that these disabilities are etiologically related 
thereto.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than PTSD, claimed 
as depression, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Bladder neck contracture and median lobe hypertrophy were 
not incurred in or aggravated by active service, and their 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a November 2001 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA. The claims were last 
readjudicated in April 2004.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post-service treatment records, and VA examination 
reports.  The Veteran was not afforded a VA examination in 
connection with each of his claims for reasons detailed in 
the respective sections.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting medical records 
and release forms, as well as providing nonmedical evidence 
and several statements on the reasons he believed he was 
entitled to service connection for his claimed disabilities.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the Veteran's claims, any question as to 
an appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Congenital or developmental defects and personality disorders 
are not diseases or injuries within the meaning of applicable 
law and regulations for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2008).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  A veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002). 

	1.	Acquired Psychiatric Disorder claimed as Depression

Service treatment records show that in July 1968, the Veteran 
was seen for problems with nightmares, nervousness, and 
"seeing things."  It was noted that the Veteran was of 
below average intelligence but had adjusted satisfactorily to 
the Army until recently.  He had been taken off full-time 
driving due to a speeding violation.  The Veteran currently 
reported feeling fearful and anxious on guard duty, though 
according to the psychiatrist, this appeared normal for the 
present situation.  The psychiatrist further noted that the 
Veteran's upbringing was somewhat chaotic with much conflict 
between him and his father.  The psychiatrist added that the 
Veteran was ambitious and hard working, and in civilian life, 
earned almost $10,000 annually, but he was not enthused with 
his present duties which consisted of pumping gas and limited 
driving.  The psychiatrist maintained that the Veteran was 
presently attempting to manipulate people in an effort to 
gratify some of his unmet dependency needs and attempting to 
obtain medical or psychiatric support to have his unit put 
him on full driving status again.  The psychiatrist noted 
that the Veteran might continue his attempts in this 
direction, but he was capable of functioning wherever the 
mission of his unit required.  The psychiatrist provided a 
diagnosis of immature personality with passive-dependent 
attitudes.  No further relevant complaints are documented in 
service.  The April/May 1970 separation examination report 
showed no acquired psychiatric disorder was identified.  
Also, no relevant complaints from the Veteran were reported 
on the accompanying Report of Medical History.  

After service, in an October 1991 letter, Dr. M.K. reported 
that the Veteran was referred to him for further evaluation 
of memory loss.  Dr. M.K. noted that the Veteran had been out 
of work since July 1991 and that he had severe depression for 
which he was on medication.  The Veteran reported that his 
depression stemmed from stress at home concerning his 
children.  He also indicated that he was unable to continue 
working because he kept making mistakes.  He could not 
remember what he was doing or how to do things.  He even 
described getting lost when he drove.  He believed that his 
attention span was reduced, and he was more irritable.  Dr. 
M.K. observed that the Veteran appeared depressed.  Dr. M.K. 
maintained that the neurological examination showed no focal 
cortical function deficits.  Dr. M.K. noted that it was 
certainly possible that the cognitive function was simply a 
reflection of underlying depression.  

A November/December 1991 report by Dr. M.K. further specified 
that the Veteran had been on medical leave from his job as a 
printer since July 1991.  According to the Veteran, as a 
result of what he described as "severe depression," he had 
been unable to work due to the fact that he was making 
numerous mistakes.  Dr. M.K. noted that the Veteran's records 
also revealed complaints of cognitive difficulties.  Dr. M.K. 
indicated that the Veteran's history was also significant for 
what might have been a "brief psychotic break" when the 
Veteran described himself imagining that he was seeing people 
that were not there when on 24-hour guard duty in service.  
Dr. M.K. related that other than the previously described 
episode that occurred during service, the Veteran denied any 
previous psychiatric problems or treatment.  The Veteran did 
report some involvement in family counseling as a result of 
his children's behavioral problems.  Dr. M.K. concluded that 
the Veteran's MMPI [Minnesota Multiphasic Personality 
Inventory] was that of an individual with significant 
psychological problems.  Dr. M.K. maintained that individuals 
with this profile often exhibited signs of depression, sullen 
anger, and significant family/marital problems, and rather 
than their depression reflecting an insidious, endogenous 
process, it most likely was a reaction to external stressors 
such as some situation in their environment.   

In a November 1993 letter, Dr. M.K. noted that the Veteran 
had returned after two years with continued complaints of 
problems with his memory.  Dr. M.K. reported that the Veteran 
had neuropsychological testing that detailed cognitive 
deficits involving higher level language skills and deficits 
in executive functions.  The neuropsyche testing suggested 
that these were either large standing deficits or deficits 
decompensated by active psychiatric difficulties that 
included depression.   The Veteran was back at work.  

In a May 1994 letter, Dr. S.D. maintained that on 
examination, there was no evidence of any acute problem, and 
it was his feeling that the Veteran had depression as a basic 
diagnosis with no acute medical difficulty apparent.  

In a June 1994 report, Dr. W.S. reported that the Veteran was 
totally disabled due to severe cognitive impairment.   

In an August 1994 letter, Dr. W.S. noted that the Veteran was 
referred to him in January 1992.  The Veteran had also seen 
Dr. C.C. who told Dr. W.S. that she concluded that the 
Veteran was suffering from severe depression and required 
more aggressive antidepressant management.  Dr. W.S. related 
that the Veteran acknowledged a history of past heavy alcohol 
use, but the Veteran maintained that he had been alcohol free 
for several years.  Dr. W.S. indicated that the Veteran 
started to improve with a combination of Wellbutrin and 
Lithium medications with initial improvement noted in May and 
June of 1992.  In early May 1992, however, the Veteran was 
involved in an automobile accident and was charged with a DWI 
(driving while intoxicated).  He returned to work in July 
1992, and he continued to drink.  In October 1992, he found 
that he was having difficulty and making mistakes.  In 
November 1993, Dr. W.S. reported that he found the Veteran to 
be incapable of functioning at work because of an 
exacerbation of his depressive illness and severe cognitive 
impairment.  Since that time he had continued in supportive 
individual psychotherapy and pharmacotherapy for treatment of 
depression.  Dr. W.S. maintained that the exacerbating 
factors after the Veteran's improvement included considerable 
stress at home, alcohol abuse, premorbid baseline of 
cognitive impairment, and more recently, his house burned 
down, his wife was savagely attacked by a dog, and his loss 
of income.  Dr. W.S. maintained that the Veteran's cognitive 
difficulties were a combination of depression, possibly some 
old longstanding cognitive impairment, and probably some 
residual from alcohol abuse.  

VA treatment records dated from 1995 to 2006 show the Veteran 
was diagnosed with depressive disorders, anxiety, and 
congenital brain dysfunction aggravated by alcoholic 
dementia.  Numerous complaints of family and financial 
stressors are documented in the treatment records.  

A March/April 1995 VA inpatient treatment record showed the 
examiner observed that the Veteran had been having memory and 
emotional problems at least since 1990 to 1991.  The examiner 
noted that prior to this time, the Veteran reportedly was 
functioning well at work and had a normal social, 
interpersonal, and family life.  Since 1990, he had had 
episodes of depression, which were treated on an outpatient 
basis with different antidepressants and benzodiazepines.  
The examiner related that the Veteran also reported on a 
history of attention problems and learning disabilities as a 
child.  Last year the Veteran lost his job as a printer at 
the Hartford Newspaper, where he worked for six years.  The 
Veteran left his family and lived alone for three years 
before he returned to his family in October 1994.  The 
Veteran also detailed that he and his wife had three adopted 
children, all of whom were having some sort of emotional 
problems, including attention deficit disorder, panic 
disorder, and conduct disorder. 

The Veteran underwent a VA PTSD examination in connection 
with another matter in September 1995.  The report on the 
examination showed the examiner referenced a May 1995 
discharge summary that included a statement that the 
Veteran's "functioning was rather limited and for the most 
part probably developmental and was long-standing in nature 
as well as related to alcohol dementia."  On mental status 
examination, the Veteran's prevailing mood was within normal 
limits, although he stated that he was irritable with his 
children.  The examiner provided diagnoses of pre-senile 
dementia, possibly related to alcohol abuse, and history of 
alcohol abuse.  The September 1995 VA Agent Orange 
examination report noted diagnoses of dementia, probably 
Alzheimer's with computerized tomography of the head showing 
diffuse cerebral atrophy, and history of depression. 

In a June 1998 letter, a VA psychiatric clinical specialist 
reported that the Veteran continued in treatment for his 
depressive disorder, anxiety, and dementia.

A June 1999 VA treatment record noted an assessment of 
depressive feelings due to situational factors and feelings 
of powerlessness to effect change.  August and September 2000 
treatment records showed the examiner noted that the 
Veteran's depression seemed to be more situational due to 
family stressors.  A June 2001 neuropsychiatric evaluation 
noted that the Veteran claimed he first experienced anxiety 
and depression in the 1980s, but was never evaluated until 
1994.  He reported that he first began drinking alcohol at 
the age of 9 or 10 until 1969 when he stopped for religious 
reasons.  On further questioning, however, he stated that he 
had used alcohol as recently as a year ago, which was 
confirmed by his wife.   The Veteran described his childhood 
as "terrible" stating that his father emotionally and 
physically abused him from a very young age until he left 
home.  The examiner provided assessments of history of heavy 
alcohol consumption with a lifelong history of difficulty 
learning, a 30 year history of short-term memory impairment, 
and recurrent depressed or dysphoric mood associated with 
neurovegetative symptoms for the past 20 years.  The examiner 
maintained that the findings on the neurological examination 
were consistent with the history of heavy alcohol 
consumption.  

A report of a neuropsychological examination by Dr. M.Z. 
received in December 2001 showed that the Veteran reaffirmed 
that he had worked for a newspaper until July 1991, at which 
time he became "severely depressed."  He had just finished 
training to "take the lead on the job," and he was also 
having significant difficulties with his children.  He went 
on medical leave for this depression until June 1992.  From 
June 1992 until November 1993, he functioned well at his job 
before experiencing another episode of depression which 
caused him to again take medical leave from work. 

A February 2003 VA treatment record showed attending 
psychiatrist, Dr. N.G., maintained that the Veteran tended to 
react with anxiety to any type of stressor due to his 
cognitive limitations, personality style, and lack of 
insight.  In May 2003, Dr. N.G. noted that the Veteran 
continued to overreact to everyday life stressors.  

In a January 2006 statement, Dr. G.L. reported that the 
Veteran had been treated in the mental health clinic at the 
Tampa VA hospital since December 2004 for panic disorder and 
depression.  In a March 2007 letter, Dr. G.L. of the VA 
reported that the Veteran continued to attend group therapy 
and take medication for "mental health disorders."  Dr. 
G.L. noted that the Veteran reported that his disorders were 
service connected.   

The medical evidence of record overwhelmingly shows that no 
chronic acquired psychiatric disorder manifested until many 
years after the Veteran's discharge from service.  By the 
Veteran's own report in 1991, he began to experience 
significant symptoms of depression in connection with 
problems he was having at work as well as in his home.  At 
that time, and in the years thereafter, he was diagnosed with 
depressive disorders, anxiety, and congenital brain 
dysfunction aggravated by alcoholic dementia.  At no time did 
any of the Veteran's treating physicians attribute any of 
these disorders to the Veteran's military service.  Rather, 
as Dr. M.K. observed in his November/December 1991 report, 
the Veteran's psychological profile exhibited signs of 
depression, anger, and significant family/marital problems in 
reaction to external stressors such as some situation in the 
environment.  The private and VA treatment records show the 
Veteran suffering from depression, anxiety, and cognitive 
impairment in reaction to nonservice related external 
stressors involving his occupation, marriage, children, and 
finances with onset in 1991 notwithstanding the Veteran's 
current contention.  In the August 1994 letter, Dr. W.S. 
attributed the Veteran's psychiatric problems to nonservice 
related factors.  The March/April 1995 VA inpatient record 
showed the examiner observed that the Veteran had functioned 
well prior to the 1990s but thereafter began to suffer 
episodes of depression.  The VA treatment records dated in 
February and May 2003 continued to note that the Veteran's 
problems were a reaction to everyday nonservice related 
stressors.  The March 2007 letter from Dr. G.L. only notes 
that the Veteran attributed his psychiatric problems to 
service.  

While Dr. M.K. noted in the November/December 1991 report 
that the Veteran was seen in service for "what may have been 
a brief psychotic break", the service treatment records 
reflect that his complaints including "seeing things" were 
symptoms of an immature personality with passive-dependent 
attitudes.  It was further found that the Veteran's 
complaints were an "attempt[] to manipulate people in an 
effort to gratify some of his unmet dependency needs and 
attempting to obtain medical or psychiatric support to have 
his unit put [him] on full driving status again."  The Board 
finds that the contemporaneous evaluation by the psychiatrist 
in service to be more probative of the Veteran's in-service 
condition than Dr. M.K.'s speculative assessment of the 
Veteran's in-service complaints rendered more than 20 years 
after the fact.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical opinions employing the phrase "may" or 
"may not" are speculative); see also Bostain v. West, 11 
Vet. App. 124, 127-28 (1998).  

In fact, the diagnosis in service was for a personality 
disorder, which is not a condition for which service 
connection can be established.  No chronic acquired 
psychiatric disorder was diagnosed until 1991-21 years after 
the Veteran's discharge from service.  There is no credible 
lay evidence that indicates that the Veteran's current 
psychiatric disorder is related to service.  The Veteran's 
current contentions are inconsistent with statements he made 
during the course of mental health treatment he received from 
private treatment providers in 1991.  At that time, he 
maintained that the onset of his symptoms occurred in 1991 
and were nonservice related.  His statements at that time are 
consistent with the VA and private treatment records that 
document treatment for depression and cognitive impairment 
beginning in 1991.  There is also no competent medical 
evidence that indicates that the Veteran's current 
psychiatric disorder is related to service as discussed 
above.  Dr. G.L. provided no additional comment much less 
linked the Veteran's psychiatric problems to his military 
service.  A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995). 

Moreover, since the Board finds the lay history provided not 
credible, the March 2007 letter does not constitute competent 
medical evidence that indicates that the claimed disability 
is related to service.  Thus, as no chronic acquired 
psychiatric disorder manifested until many years after the 
Veteran's discharge from service, and there is no credible 
lay evidence or competent medical evidence that indicates 
that the claimed disability is related to the Veteran's 
service, VA had no duty to afford the Veteran a VA 
examination and obtain a medical nexus opinion in connection 
with his claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  It follows that as it is not shown by 
competent medical evidence that the claimed disability was 
present in service or otherwise related to service, service 
connection for an acquired psychiatric disorder other than 
PTSD, claimed as depression, is not warranted. 

	2.	Bladder Neck Contracture and Median Lobe 
Hypertrophy

The Veteran contends that his bladder neck contracture and 
median lobe hypertrophy are related to service, to include 
exposure to Agent Orange.  

Service treatment records show that in April 1968, the 
Veteran complained of a whitish-brown color liquid and a 
burning sensation on voiding.  It was noted that his last 
sexual contact was four days prior.  A urinalysis showed 
between 20 and 25 white blood cells.  He was prescribed 
Tetracycline.  A September 1968 record noted that a previous 
urinalysis had shown white blood cells too numerous to count.  
Reportedly, three days earlier, the Veteran had noticed a 
post-voiding drip of pus.  There was no burning on urination, 
and there was no evidence of any current discharge.  A 
urinalysis once again showed evidence of white blood cells 
too numerous to count.  The clinical impression was cystitis.  
He was prescribed Tetracycline.  A U.S. Field Medical Card 
noted that the Veteran was diagnosed with urethritis acute 
gonococci [acute gonorrhea of the urethra] in November 1968.  
The April/May 1970 separation examination report showed no 
genitourinary disorder was identified.  Also, no relevant 
complaints from the Veteran were reported on the accompanying 
Report of Medical History.  

Records from New Britain General Hospital dated in October 
1975 showed the Veteran was hospitalized for an incision and 
drainage of an abscess of the left seminal vesical.  The 
discharge diagnosis was abscess of the left seminal vesical 
with congenital absence of the left kidney.  The Veteran had 
complained that he had been experiencing progressive chills 
and fever for approximately one week.  A December 1975 
Certificate of Attending Physician showed Dr. T.H. reported 
on the October 1975 surgery.  Dr. T.H. noted that the 
Veteran's symptoms were high fever, pelvic mass, and urinary 
tract infection.  

A July 1976 discharge summary from New Britain General 
Hospital noted the Veteran complained of recurrent painful 
swelling in his lower abdomen with difficulty voiding.  The 
Veteran underwent an incision and drainage of a pelvic 
abscess via the rectum.  The discharge diagnosis was 
recurrent seminal vesical abscess secondary to congenital 
anomaly of the genitourinary tract.  Additional records show 
the Veteran was hospitalized again from July to August 1976 
for an abdominoperineal resection of the congenitally 
deformed left seminal vesical.  The discharge diagnoses were 
as follows:  congenital deformity of the left seminal vesical 
with abscess formation; postoperative anterior incision and 
drainage of the left seminal vesical; and postoperative 
transrectal drainage of the left seminal vesical.  It was 
noted the Veteran had complained of pelvic pain and painful 
urination.  An August 1976 pathology report noted a diagnosis 
of subacute and chronic abscess with transitional and 
squamous metaplasia, seminal vesical.  An August 1976 
operative report noted a postoperative diagnosis of status 
post excision of the left seminal vesical with associated 
abscess.  

A May 1994 New Britain General Hospital operative report 
dated in May 1994 noted preoperative diagnoses of inability 
to catheterize and urinary retention for which the Veteran 
underwent a cystoscopy, urethral dilation, insertion of a 
Foley catheter on stylet, and removal of suprapubic tube.  
The postoperative diagnosis was bladder neck contracture and 
median lobe hypertrophy, questionable urethral perforation.   

VA treatment records dated in 1995 indicated that the Veteran 
had benign prostatic hypertrophy for which he took Cardura.  

On VA Agent Orange examination in September 1995, when 
questioned regarding his medical history, the Veteran 
reported that he had experienced multiple problems with 
urinary tract infections.  On physical examination, the 
Veteran's prostate was slightly enlarged.  No pertinent 
diagnosis was provided.

An August 1999 record from Connecticut Surgical Group noted 
that the Veteran was seen for an evaluation of urinary 
retention.  It was noted that over the past several months, 
the Veteran had been experiencing an increase in difficulty 
with urination, which consisted of a weak stream, 
intermittent stream, and nocturia four to five times, 
although no dysuria or hematuria.  The examiner related that 
the Veteran reported on a history of a previous urologic 
procedure conducted in "1973," involving the seminal 
vesical.  The current genitourinary examination revealed a 
Foley catheter in place.  The examiner noted that the Veteran 
had urinary retention culminating in a catheterization.  An 
August 1999 record from Hartford Hospital noted that the 
Veteran developed urinary retention times two.  An endoscopy 
demonstrated a classic ball valve type of an obstruction of 
the urethra 
by the median lobe.  The Veteran was admitted for elective 
resection.  The postoperative diagnosis was urinary 
retention.  The biopsy revealed benign prostatic parenchyma 
with predominantly stromal hyperplasia, focal glandular 
hyperplasia.  The noted clinical diagnosis and history was 
benign prostatic hyperplasia.  

VA treatment records dated thereafter continued to note a 
medical history of 
benign prostatic hypertrophy.

Bladder neck contracture and median lobe hypertrophy are not 
among the diseases presumed associated with exposure to 
certain herbicide agents, and there is no competent medical 
evidence of record that otherwise shows that these disorders 
are etiologically related to exposure to herbicide agents.  
See 38 C.F.R. § 3.309(e) (2008); Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed.Cir.1994), rev'd in part, Combee v. 
Principi, 4 Vet. App. 78 (1993).  The articles the Veteran 
submitted do not link exposure to Agent Orange to the 
development of the claimed disabilities.  In addition, the 
Veteran's lay assertion that a relationship exists between 
his claimed disabilities and exposure to herbicide agents 
during service cannot constitute competent evidence of such a 
relationship as such matter is not one capable of lay 
observation.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-95.  

The medical evidence shows that bladder neck contracture and 
median lobe hypertrophy manifested many years after the 
Veteran's discharge from service.  Service treatment records 
only show that the Veteran was seen in service for a 
genitourinary infection and cystitis, which were treated with 
antibiotics.  He was also treated for a venereal disease.  
Thus, the disabilities for which service connection is sought 
were not only undocumented in service, they did not manifest 
until 24 years after the Veteran's discharge from service.  
The condition treated in 1975 and 1976 only related to the 
Veteran's congenitally deformed left seminal vesical with 
recurrent abscess formation.  Thus, it is unnecessary to 
afford the Veteran a VA examination and obtain a medical 
nexus opinion where the claimed disabilities are not shown in 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  It follows that as it is not shown by 
competent medical evidence that the claimed disabilities were 
present in service or otherwise related to service, service 
connection for bladder neck contracture with median lobe 
hypertrophy, to include as due to exposure to an herbicide 
agent is not warranted.  

	3.	Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and 
tinnitus as the result of in-service noise exposure from 
trucks and a claymore explosion.  In a March 1999 statement 
received prior to the current claim for compensation 
benefits, the Veteran claimed that he had hearing loss from a 
claymore mine blowing up near him and from the trucks he 
drove during service.  He explained that they had a high 
pitched hum to them that he believed affected his hearing.  

The audiometric data reported in connection with audiological 
testing conducted at the Veteran's August 1967 enlistment 
examination is illegible but no hearing deficits were noted.  
Audiological testing conducted at the April/May 1970 
separation examination revealed no hearing impairment for VA 
purposes.  See 38 C.F.R. § 3.385 (2008) (providing that for 
the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent).  Also, no 
relevant complaints from the Veteran were reported on the 
accompanying Report of Medical History.  

The DD Form 214 shows the Veteran's military occupational 
specialty (MOS) was a heavy vehicle driver.  His principal 
duty during his service in Korea was noted as a light truck 
driver.  

On VA psychiatric examination in September 1995, the Veteran 
stated that after service in 1970, he went back to work in 
the machine shop [as a screw machine operator for Torrington 
Bearing] where he had worked before his military service.  He 
was employed there for a total of 211/2 years until 1988 when 
he went to work as a pressman for the Hartford Current.  He 
retired in 1994.  

VA treatment records show that in March 1998, the Veteran 
complained that he had been noticing a gradual hearing loss 
over the last few years and was now very concerned.  He 
denied that he experienced tinnitus.  He was referred to 
Audiology.  An audiometric assessment conducted in October 
1998 noted that the Veteran had bilateral sensorineural 
hearing loss with "constant bothersome tinnitus 
bilaterally."  A November 2000 record showed the Veteran 
complained of an inability to understand conversation.  It 
was noted that the Veteran was wearing a hearing aid for mild 
high frequency sensorineural hearing loss in the left ear.  

A January 2001 VA audiology progress note indicated that the 
Veteran reported a significant decrease in his hearing 
bilaterally since the previous evaluation in October 1998.  
He also complained of increased tinnitus bilaterally.  It was 
noted that pure tone testing revealed a mild to moderate 
sensorineural hearing loss in the right ear and a mild to 
severe sensorineural hearing loss in the left ear.  There was 
a 15 to 50 decrease in decibels noted across most frequencies 
tested since the evaluation in October 1998.  A January 2001 
ENT follow-up record noted that the audio exam showed 
unchanged right asymmetric sensorineural hearing loss in low 
frequencies, but new left asymmetric sensorineural hearing 
loss in multiple high frequencies.  A May 2001 ENT follow-up 
progress note indicated that "[b]y history" the Veteran's 
hearing loss seemed to be immediately temporally related to a 
landmine blast and "tank transport" noise exposure during 
the Veteran's military service.  No further comment was 
provided by the examiner.  An August 2001 audiological record 
noted that the Veteran had no new otological complaints since 
the prior evaluation in January 2001.  It was noted that pure 
tone testing revealed a stable mild to moderate sensorineural 
hearing loss in the right ear and a stable mild to severe 
sensorineural hearing loss in the left ear.  Word recognition 
was 96 percent in the right ear and 92 percent in the left 
ear.  A July 2002 record noted that there was no change in 
hearing but he continued to experience bilateral tinnitus.  

The medical evidence shows that the Veteran currently has a 
hearing impairment in the left ear for VA purposes, which was 
initially shown in 1998 after the Veteran's discharge from 
service.  It is not clear whether the Veteran has a hearing 
impairment for VA purposes in the right ear.  As for the 
claimed noise exposure, the Veteran initially reported that 
he suffered hearing loss from exposure to a claymore 
explosion in a March 1999 statement.  His current claim for 
compensation benefits was received in May 2001, which 
coincided with the May 2001 ENT progress note that showed 
that the Veteran reported on a history of exposure to a 
"landmine blast."  Thereafter, no further mention of any 
claymore explosion in any statements is made.  In the 
December 2001 "correction of claim for service connection," 
the Veteran only maintained that he was a heavy supply truck 
driver and that he did not have protective hearing guards 
during his service in Korea, Germany, and state side.  

The Veteran submitted stressor statements in connection with 
a claim not before the Board that do not mention the claymore 
mine explosion.  In an attachment to a December 2005 
statement, the Veteran reported on the same stressors but 
again did not mention the claymore mine explosion.  The 
Veteran reported on such general stressors as rain during the 
monsoon season collecting in the fox holes they were using 
which caused their feet to get wet and deteriorate yet made 
no mention of an event as significant as exposure to a 
claymore mine explosion.  When given the opportunity to 
provide details on stressful events that occurred in service 
(which presumably would include such stressful event as 
exposure to an explosive so deafening that it caused hearing 
loss and tinnitus) pursuant to agreed upon actions at the May 
2003 informal conference, the Veteran did not describe the 
purported claymore mine explosion.  The Board also notes that 
the Veteran reports and the evidence reflects that he suffers 
from memory loss, and his recollections on other events has 
been questionable.  For example, he originally reported 
seeing friends killed and burning bodies in Korea on a PTSD 
claim which was later withdrawn, with no such contentions 
raised when the PTSD claim was again pursued.  As such, the 
Board finds that the Veteran's contention with respect to the 
claymore is not credible, and so there is no duty to verify 
its occurrence.  As for truck noise, the Veteran's mere 
exposure to noise from trucks is clearly not evidence of 
exposure to hazardous noise as a matter of common sense, and 
even the Veteran has described such noise as only "a high 
pitched hum".  Thus, the Board finds the Veteran's essential 
contention that he was exposed to acoustic trauma during 
service not credible.  

Moreover, as for the May 2001 ENT progress note, the examiner 
merely recorded information provided by the Veteran 
unenhanced by additional comment by the examiner.  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore, 8 Vet. App. at 409.  In 
addition, as discussed above, the Board finds the lay history 
provided not credible; therefore, the progress note is of no 
probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (providing that reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the Veteran).  It follows that VA is under 
no obligation to afford the Veteran a VA examination and 
obtain a medical nexus opinion in the absence of credible 
evidence of an in-service event that caused the development 
of the claimed disabilities.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  As bilateral 
hearing loss and tinnitus manifested many years after the 
Veteran's discharge from service, and there is no credible 
lay evidence that the Veteran was exposed to acoustic trauma 
in service and no competent medical evidence that these 
disabilities are etiologically related thereto, service 
connection for the claimed disabilities is not warranted.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder other 
than PTSD, claimed as depression is denied.  

Service connection for bladder neck contracture and median 
lobe hypertrophy, to include as due to exposure to an 
herbicide agent is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran also claims service connection for sinusitis.  
Service treatment records include a service clinical record 
dated in December 1967 that reflected treatment at that time 
for what was described as "sinus."  The Veteran was 
provided a cold pack.  An October 1968 record noted that the 
Veteran had been complaining of "sinus trouble for some time 
now."  Reportedly, the Veteran had experienced trouble 
breathing at night and in the morning.  Also noted were 
problems with "a lot of sneezing."  The Veteran reported 
that he always had trouble with congestion in the fall from 
September to October.  The examiner provided a diagnosis of 
allergic rhinitis.  The Veteran was provided with 
Chlortrimeton.  The April/May 1970 separation examination 
report showed no sinusitis disorder was identified.  Also, no 
relevant complaints from the Veteran were reported on the 
accompanying Report of Medical History.  

Records from New Britain General Hospital indicate that the 
Veteran underwent surgery ("Rhinoplasty and septoplasy for 
function Intranasal antrostomies-bilateral") in December 
1977.  It was noted that the Veteran had nasal deformity, 
deviated nasal septum, and bilateral recurrent sinusitis.  In 
August 1988, the Veteran was hospitalized for a bilateral 
Caldwell-Luc procedure with bilateral intranasal 
antrostomies, bilateral intranasal ethmoidectomy and 
polypectomy, and bilateral submucous resection of the middle 
turbinates. The diagnosis noted at the time of discharge was 
polypoid pansinus disease.

In an October 1991 letter, Dr. M.K. reported that the 
Veteran's magnetic resonance imaging scan revealed sinusitis.  
A March 1992 New Britain General Hospital record noted that 
the Veteran had a "longstanding history of chronic 
sinusitis."  The Veteran underwent surgery at that time for 
what was described as recurrent pansinusitis.  A May 1992 
record noted that the Veteran had a severely displaced nasal 
fracture after having been involved in an automobile accident 
for which he underwent closed reduction.  VA treatment 
records show complaints of sinus congestion in April 1998, 
rhinitis in May 1998, sinusitis and rhinitis in August 2000, 
sinusitis in November 2000, and rhinitis in January 2003.  

In light of the above, the Board finds that a VA examination 
is necessary in order to properly evaluate the claim.  See 
38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO/AMC 
should provide corrective notice.
        
With regard to the claim for PTSD, in an August 2004 rating 
decision, the RO denied service connection for PTSD.  In a 
Statement of Accredited Representative in Appealed Case in 
lieu of VA Form 646 submitted in June 2005, the Veteran's 
former representative included the issue of entitlement to 
service connection for PTSD among the issues that had been 
appealed by the Veteran to the Board.  The service 
representative noted that the Veteran's service treatment 
records showed that the Veteran's complaints of fearfulness 
and nervousness were diagnosed as immature personality 
disorder in service.  The Board observes that only a rating 
decision has been issued on the PTSD issue, and so this issue 
is not subject to appellate review at this time.  See 38 
C.F.R. § 20.200 (2008) (providing that an appeal consists of 
a timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal).  The Board, however, will liberally 
construe the representative's statement as a timely notice of 
disagreement with the August 2004 rating decision.  See 
38 C.F.R. § 20.201 (2008).  Consequently, the Veteran's 
current representative's December 2007 request for revision 
of the August 2004 rating decision on the basis of clear and 
unmistakable error (CUE) may not be pursued as the rating 
decision is not final.  See 38 C.F.R. §§ 3.104, 3.105, 
20.1103 (2008); see also Phillips v. Brown, 10 Vet. App. 25, 
30-31 (1997) (citing Smith v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994)) (providing that a CUE adjudication is "a 
collateral attack on a previous and final RO decision which 
seeks the revision, nunc pro tunc [with retroactive effect], 
of that decision.") (emphasis added).

The claims file reflects that no statement of the case has 
been issued on the PTSD issue.  The Court has held that where 
a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for the 
issuance of a statement of the case. Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus, this claim is being remanded for 
issuance of a statement of the case and to give the Veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 19.26 (2008). After the RO has 
issued the statement of the case, the claim should be 
returned to the Board only if the Veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The Veteran should be afforded a VA 
sinus examination to determine whether 
the Veteran suffers from a chronic sinus 
condition and if so, whether such 
disorder is related to service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
conducted and the results reported in 
detail.  Following review of the file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the Veteran's a current chronic sinus 
disability more likely, less likely, or 
at least as likely as not arose during 
service or is otherwise related to 
service.  A rationale for the opinions 
expressed should be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record with respect to the sinus 
claim.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

4.  Issue a statement of the case to the 
Veteran and his representative on the 
issue of entitlement to service 
connection for PTSD, so that the Veteran 
may have the opportunity to complete an 
appeal on this issue (if he so desires) 
by filing a timely substantive appeal.  
The issue should only be returned to the 
Board if the Veteran files a timely 
substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


